Title: George Mathews and Christian Febiger to Virginia Delegates in Congress, 28 December 1780
From: Mathews, George,Febiger, Christian
To: Virginia Delegates in Congress



Gentlemen
Philadelphia December 28. 1780

Some doubts arises with us, whether, under the late Acts of Congress for arranging the Army of the United States, the Officers of the State of Virginia that have been, or now are Prisoners of War on Long Island, may be equally intituled to their Rank in that Line, (agreable to their Standing in the Army,) with those Officers who have never experienced the distresses of Captivity, or even those that are prisoners at the Southward: We therefore request that you will use your endeavours to have a Resolve passed by Congress, giving, (or rather confirming) that right; and we flatter ourselves no difficulty will be in your way on a Subject of such equal Justice, as we think ourselves Justifiable in Saying that it is the wish of the Officers of that Line; that the Prisoners have the same Rank when exchanged, which they would have been intituled to had they never been taken; and that their will be but few Officers more than will complete their Line agreable to the new arrangement.
We are, Gentlemen, with due respect Your Most Obedient and Humble Servants.
Geo. Mathews Col.
Christian Febiger
Colo 2nd Va Regt
